Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2016

The Court of Appeals hereby passes the following order:

A16A2077. PIERCE v. THE STATE.

      Matthew Caleb Pierce appeals his convictions and sentence for aggravated
child molestation and other offenses. Among his enumerations of error, he argues
that the trial court erred by denying his motion to declare Georgia’s statutory
sentencing scheme for aggravated child molestation unconstitutional.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Indep. Sch. Sys. v.
Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996); see Ga. Const. of 1983, Art. VI,
Sec. VI, Par. II (1). “[I]n order to invoke that jurisdiction, the record must show that
the trial court specifically passed on the constitutional issue.” Fulton Cty. v.
Galberaith, 282 Ga. 314, 315 (1) (647 SE2d 24) (2007).
      Pierce’s motion called into question the constitutionality of OCGA § 16-6-
4(d)(1) as read together with the sentencing mandates of OCGA § 17-10-6.1. The
trial court specifically rejected his constitutional argument. It thus appears that
jurisdiction over his appeal may lie in the Supreme Court, even though resolution of
the non-constitutional arguments he makes in challenging his convictions may
obviate the need to consider his constitutional challenge to the statutory sentencing
scheme. See Harrison v. Wigington, 269 Ga. 388, 388 (497 SE2d 568) (1998) (“If
a constitutional question is raised and ruled on below, [the Supreme] Court has
exclusive appellate jurisdiction, and this is true, although upon a consideration of the
entire case, [the Supreme] Court determines that a decision upon such constitutional
questions is not necessary to a proper solution of the case, and makes no decision
thereon.”) (punctuation omitted).
      The Supreme Court has the ultimate responsibility for determining appellate
jurisdiction. See Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996). We, therefore, TRANSFER this appeal to the Supreme Court for
disposition.

                                     Court of Appeals of the State of Georgia
                                                                          10/21/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.